DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office Action, Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in processing this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holbein et al. (20110080349).

In reference to claim 1, Holbein teaches an electronic device comprising: a touch sensor configured to sense a touch; an actuator; a touch controller configured to generate a touch event based on a touch signal received from the touch sensor; and a haptic controller, wherein the haptic controller is configured to: receive the touch event generated from the touch controller through direct communication with the touch controller, and drive the actuator in response to the reception of the touch event (Holbein, pg. 9, par. 76, touch sensors touched on an electronic device cause actuators on a touch-sensitive display to provide tactile or haptic feedback to a device user).

Claim 3 is rejected as being dependent on rejected claim 1 as discussed above and further, Holbein teaches further comprising: a processor configured to support a sleep mode and an awake mode, wherein the touch controller is configured to transmit the touch event to the processor to allow the processor operating in the sleep mode to switch to the awake mode when a pattern of the touch obtained from the touch signal corresponds to a specified pattern (Holbein, pg. 1, par. 17, detecting touch events on a touch-sensitive display causes an electronic device to wake from a sleep mode).

Claim 13 is rejected as being dependent on rejected claim 1 as discussed above and further, Holbein teaches further comprising: a pressure sensor configured to measure a pressure of the touch, wherein the touch controller is configured to generate 

 In reference to claim 14, Holbein teaches a method of providing a haptic feedback of an electronic device, the method comprising: sensing a touch; generating, by a touch controller, a touch event based on a touch signal received from a touch sensor; receiving, by a haptic controller, the touch event generated from the touch controller through direct communication with the touch controller and driving an actuator in response to the reception of the touch event (Holbein, pg. 9, par. 76, touch sensors touched on an electronic device cause actuators on a touch-sensitive display to provide tactile or haptic feedback to a device user).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Holbein et al. (20110080349) in view of Ali et al. (US 2011/0260990).

Claim 2 is rejected as being dependent on rejected claim 1 as discussed above and further, Holbein however fails to expressly teach wherein the touch controller and the haptic controller are included as at least a portion of a single integrated circuit (IC).
Ali discloses tactile feedback on a touchscreen, analogous in art with that of Holbein, wherein a touch controller and a haptic controller are included as at least a portion of a single integrated circuit (IC) (Ali, pg. 3, par. 14, touch controller can be a first integrated circuit chip and a haptic actuator controller can be a second integrated circuit chip, wherein the first integrated circuit chip and the second integrated circuit chip can be integrated as a multiple-chip integrated circuit package).

As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements wherein a touch controller and a haptic controller are included as at least a portion of a single integrated circuit (IC), of Ali, with the controllers of Holbein, according to known methods to yield predictable results, namely, conserving space and/or latency in a controller for an electronic device, as is well known in the art.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Holbein et al. (20110080349) in view of Zhang et al. (US 2018/0253225).

Claim 4 is rejected as being dependent on rejected claim 3 as discussed above and further, Holbein however fails to expressly teach further comprising: a display coupled to the touch sensor, wherein the processor is configured to output a specified graphic user interface (GUI) to the display based at least on the touch event received from the touch controller.
Zhang discloses a touch-sensitive display, analogous in art with that of Holbein, comprising: a display coupled to a touch sensor, wherein a processor is configured to output a specified graphic user interface (GUI) to the display based at least on a touch event received from a touch controller (Zhang, pg. 6, par. 67, a user interface is displayed according to a location at which a user performs a touch operation).

As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements comprising: a display coupled to a touch sensor, wherein a processor is configured to output a specified graphic user interface (GUI) to the display based at least on a touch event received from a touch controller, of Zhang, with the system of Holbein, according to known methods to yield predictable results, namely, displaying a user interface on a touch screen, as is well known in the art.

Claim 5 is rejected as being dependent on rejected claim 4 as discussed above and further, Holbein as modified teaches wherein the processor is configured to output the GUI to a specified area including a location at which the touch occurs of an entire area of the display (Zhang, pg. 6, par. 67, a user interface is displayed according to a location at which a user performs a touch operation).

Claims 6, 8-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holbein et al. (20110080349) in view of Khoshkava et al. (US 2017/0256144).

Claim 6 is rejected as being dependent on rejected claim 1 as discussed above and further, Holbein however fails to expressly teach wherein the touch controller is 
Khoshkava discloses haptic response to touch inputs, analogous in art with that of Holbein, wherein a touch controller is configured to determine one of a plurality of haptic patterns based on a pattern of a touch obtained from a touch signal and transmit information related to a determined haptic pattern to a haptic controller, and wherein the haptic controller is configured to drive an actuator based on the determined haptic pattern based at least on reception of the touch event (Khoshkava, pg. 10, par. 108, dynamic haptic effect in response to a touch pattern (i.e. zig-zag); look-up table in memory responsive to touch inputs including touch, tap, pinch, swipe, etc.).
It would have been obvious to one having ordinary skill in the art to modify the system of Holbein, wherein a touch controller is configured to determine one of a plurality of haptic patterns based on a pattern of a touch obtained from a touch signal and transmit information related to a determined haptic pattern to a haptic controller, and wherein the haptic controller is configured to drive an actuator based on the determined haptic pattern based at least on reception of the touch event, as taught by Khoshkava.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements wherein a touch controller is configured to determine one of a plurality of haptic patterns based on a pattern of a 

Claim 8 is rejected as being dependent on rejected claim 1 as discussed above and further, Holbein however fails to expressly teach wherein the touch controller is configured to determine whether a pattern of the touch obtained from the touch signal corresponds to a specified touch pattern.
Khoshkava discloses haptic response to touch inputs, analogous in art with that of Holbein, wherein a touch controller is configured to determine whether a pattern of a touch obtained from a touch signal corresponds to a specified touch pattern (Khoshkava, pg. 10, par. 108, dynamic haptic effect in response to a touch pattern (i.e. zig-zag); look-up table in memory responsive to touch inputs including touch, tap, pinch, swipe; pg. 5, par. 61, haptic responses in memory correspond to touch input location, path, velocity, acceleration, pressure and/or other touch characteristics).
It would have been obvious to one having ordinary skill in the art to modify the system of Holbein, wherein a touch controller is configured to determine whether a pattern of a touch obtained from a touch signal corresponds to a specified touch pattern, as taught by Khoshkava.


Claim 9 is rejected as being dependent on rejected claim 8 as discussed above and further, Holbein as modified teaches wherein the touch controller is configured to: determine whether the touch signal corresponds to a touch sensed in at least one specified area, determine one of a plurality of haptic patterns based on whether the touch signal corresponds to a touch occurring in the specified area, and transmit information related to the determined haptic pattern to the haptic controller, and wherein the haptic controller is configured to drive the actuator corresponding to the determined haptic pattern in response to the reception of the touch event (Khoshkava, pg. 5, par. 61, haptic responses in memory correspond to touch input location, path, velocity, acceleration, pressure and/or other touch characteristics).

 Claim 10 is rejected as being dependent on rejected claim 8 as discussed above and further, Holbein as modified teaches wherein the touch controller is configured to determine one of a plurality of haptic patterns based on a distance between a central location in a specified area and a location at which the touch occurs and transmit information related to the determined haptic pattern to the haptic controller, and wherein 

Claim 11 is rejected as being dependent on rejected claim 8 as discussed above and further, Holbein as modified teaches wherein the specified touch pattern includes a gesture of performing a touch move from a first location to a second location (Khoshkava, pg. 5, par. 61, haptic responses in memory correspond to touch input location, path, velocity, acceleration, pressure and/or other touch characteristics; pg. 10, par. 108, dynamic haptic effect in response to a touch pattern (i.e. zig-zag); look-up table in memory responsive to touch inputs including touch, tap, pinch, swipe, etc.).

Claim 12 is rejected as being dependent on rejected claim 8 as discussed above and further, Holbein as modified teaches wherein the specified touch pattern includes a tap or a double tap (Khoshkava, pg. 10, par. 108, dynamic haptic effect in response to a touch pattern; look-up table in memory responsive to touch inputs including touch, tap, pinch, swipe, etc.).

Claim 15 is rejected as being dependent on rejected claim 14 as discussed above and further, Holbein teaches switching between a sleep mode and an awake 
Holbein however fails to expressly teach further comprising: transmitting, by the touch controller, the touch event to a processor to allow the processor operating in a sleep mode to switch to an awake mode when a pattern of the touch obtained from the touch signal corresponds to a specified pattern.
Khoshkava discloses haptic response to touch inputs, analogous in art with that of Holbein, comprising: transmitting, by a touch controller, a touch event to a processor to allow a processor to switch modes when a pattern of the touch obtained from the touch signal corresponds to a specified pattern (Khoshkava, pg. 10, par. 108, dynamic haptic effect in response to a touch pattern (i.e. zig-zag); look-up table in memory responsive to touch inputs including touch, tap, pinch, swipe; pg. 5, par. 61, haptic responses in memory correspond to touch input location, path, velocity, acceleration, pressure and/or other touch characteristics).
It would have been obvious to one having ordinary skill in the art to modify the system of Holbein, to comprise: transmitting, by a touch controller, a touch event to a processor to allow a processor to switch modes when a pattern of the touch obtained from the touch signal corresponds to a specified pattern, as taught by Khoshkava.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements comprising: transmitting, by a touch controller, a touch event to a processor to allow a processor to switch modes when a pattern of the touch obtained from the touch signal corresponds to a specified, of Khoshkava, with the sleep and awake modes of Holbein, according to known .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holbein et al. (20110080349) in view of Shahparnia et al. (US 2016/0266679).

Claim 7 is rejected as being dependent on rejected claim 1 as discussed above and further, Holbein however fails to expressly teach wherein the touch controller further includes a hardware accelerator, and wherein the hardware accelerator is configured to calculate a location at which the touch occurs.
Shahparnia discloses touch input, analogous in art with that of Holbein, wherein a touch controller further includes a hardware accelerator, and wherein the hardware accelerator is configured to calculate a location at which a touch occurs (Shahparnia, pgs. 6-7, par. 65, one or more processors and/or one or more hardware accelerators used to reduce processing time for various algorithms for processing touch data).
It would have been obvious to one having ordinary skill in the art to modify the system of Holbein, wherein a touch controller further includes a hardware accelerator, and wherein the hardware accelerator is configured to calculate a location at which a touch occurs, as taught by Shahparnia.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements wherein a touch controller further includes a hardware accelerator, and wherein the hardware accelerator is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624